Citation Nr: 0121718	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1996, for service connection for status post left knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from July 1944 until July 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  On December 12, 1996, the RO received from the veteran an 
informal claim to establish service connection for a left 
knee disability.

2.  In a September 1998 rating decision, the veteran was 
granted service connection for status post left knee 
replacement, effective from December 12, 1996.

3.  The veteran's original claims folder is missing and the 
rebuilt folder does not contain VA documents, received prior 
to December 12, 1996, showing a claim for service connection 
for status post left knee replacement.


CONCLUSION OF LAW

The requirements for assigning an effective date prior to 
December 12, 1996, for an award of service connection for 
status post left knee replacement, have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Because RO did not consider VCAA, the Board considered 
whether any additional notification or development action was 
required under the VCAA.  The Board also considered whether 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC. Op. 
No.16-92 (July 24, 1992), published at 57 Fed. Reg. 49, 747 
(1992).  However, on review of the claims file, the Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under VCAA.  Review 
of the records reveals that the veteran's original claims 
folder is missing.  The RO thereafter conducted searches for 
the missing claims folder, but they were unable to locate the 
claims folder.  Thus, the veteran's claims folder was rebuilt 
in 1997.  The RO has requested all records mentioned by the 
veteran that may pertain to her current claims.  Further, the 
veteran presented testimony at a personal hearing held in May 
2001 before the undersigned member of the Board.  
Consequently, the Board sees no prejudice to the veteran in 
considering the issue of entitlement to an effective date 
earlier than December 12, 1996, for service connection for 
status post left knee replacement.

In the present case, service connection was awarded for 
status post left knee replacement, effective December 12, 
1996, which was the date of receipt of the veteran's informal 
claim for benefits.  However, the veteran contends that she 
is entitled to an earlier effective date for service 
connection.  Essentially, her central contention is that she 
initially filed a claim for service connection in 1984.

According to the law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication indicating an intent to apply for 
benefits, will be accepted as an informal claim as long as it 
identifies the benefit sought.  38 C.F.R. § 3.155(a).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.

In the absence of an evidentiary or legal basis for assigning 
an effective date prior to December 12, 1996 for service 
connection for status post left knee replacement, the Board 
finds that the current effective date is appropriate, and the 
appeal is denied.  On December 12, 1996, the RO received from 
the veteran an informal claim for service connection for a 
left knee disability.  In June 1998, the RO received the 
veteran's formal claim, Application for Compensation or 
Pension, in which she claimed service connection for a left 
knee disability.  See 38 C.F.R. § 3.155(a).

As noted above, information in the veteran's claims file 
shows that her claims file is a rebuilt folder, as the 
veteran's original claims folder was missing.  In June 1998, 
a copy of a September 1986 letter from the RO in Roanoke, 
Virginia, addressed to the veteran was associated with the 
veteran's claims file.  This letter refers to the receipt of 
an unspecified application for benefits that had been filed 
by the veteran. Significantly, there is nothing in this 
letter indicating that the referenced application for 
benefits was intended to initiate a claim for service 
connection, much less a claim for service connection for a 
left knee disability.  

Nor is there any other documentation reflecting that the 
veteran initiated a claim for service connection for a left 
knee condition prior to December 1996.  There are VA medical 
records dated in 1984 that show that the veteran underwent 
left total knee replacement.  At her May 2001 personal 
hearing, the veteran indicated that she filed a claim for 
benefits soon thereafter.  In fact, the veteran stated that 
she filed claims on each visit to a VA hospital, including 
once in 1977.  Although there is evidence that she received 
treatment for her left knee at a VA facility, this has little 
probative value concerning her assertion that she applied for 
benefits in 1984, especially in light of the fact that the 
veteran reports severe left knee disability and treatment 
since 1954.  Moreover, a VA medical document, Eligibility 
Status For Outpatient Medical Treatment, dated in May 1990 
show that the veteran was not eligible for treatment for a 
service-connected disability at that time  This would tend to 
show that she had not been granted service connection 
benefits at that time.  

Still further, the records show that the veteran's file was 
retired in October 1993 in St. Louis, Missouri.  In 
considering the presumption of regularity in VA operations, 
the Board finds it would be unlikely that VA would store a 
claims folder in St. Louis, if a claim for service connection 
were active.  Also, such storage would be unlikely if a claim 
for service connection had been pending since 1986.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); see also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In short, although it may have been the veteran's intention 
to file a claim for service connection for a left knee 
condition in 1986, as she contends, there is simply no 
supporting evidence to that effect.  As such, the Board finds 
that the preponderance of the evidence is against the claim.  
Based on the current record, the proper effective date is no 
earlier than December 12, 1996, which is the date of receipt 
of the veteran's informal claim for service connection for a 
left knee condition.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.155(a); 3.400.  Should the missing claims folder be 
located, evidence in that folder could provide a basis for 
the assignment of an earlier effective date, if it is 
otherwise warranted.  Unfortunately, the current record does 
not provide a basis for the assignment of an earlier 
effective date for service connection for the left knee 
disability.


ORDER

An effective date prior to December 12, 1996 for service 
connection for status post left knee replacement is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

